 90DECISIONSOF NATIONALLABOR RELATIONS BOARDDaytona Beach Printing Pressmen&Assistants'Union,Local 444,subordinate to InternationalPrinting Pressmen and Assistants'Union of NorthAmerica,AFL-CIO,'andNews-Journal Corp.andLithographers&Photoengravers Interna-tional Union,AFL-CIO,Party to Dispute. Case12-CD-102II.THE LABOR ORGANIZATIONS INVOLVEDThe partiesstipulated,and we find, that thePressmen and the Lithographers are labor organiza-tions within the meaning of Section 2(5) of the Act.III.THE DISPUTENovember 3,1967DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAThisis a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,follow-ing a charge filed by News-Journal Corporation,herein called the Employer, alleging that DaytonaBeach Printing Pressmen and Assistants'Union,Local 444,subordinate to International PrintingPressmen and Assistants'Union ofNorth America,AFL-CIO,herein called the Pressmen, had vio-lated Section 8(b)(4)(D)of the Act.Pursuant tonotice,a hearing was held at Daytona Beach,Florida,on June 20, 1967, before Hearing OfficerHerbert N. Watterson of the National Labor Rela-tionsBoard. The Employer,the Pressmen, andLithographers and Photoengravers InternationalUnion,AFL-CIO,herein called the Lithographers,appeared at the hearing and were afforded full op-portunity to be heard,to examine and cross-ex-amine witnesses,and to adduce evidence bearingupon the issues.Thereafter,the Pressmen and theLithographers filed briefs.Pursuant to the provisions of Section 3(b) of theAct, theNational Labor Relations Board hasdelegated its powers in connection with this case toa three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error and arehereby affirmed.Upon the entire record in this case,the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated that the Employer is aFlorida corporation engaged at Daytona Beach,Florida,in the publication of morning, evening, andSunday newspapers. It is a memberof the As-sociated Press,does national advertising,and hasa gross volume of business exceeding $200,000.We find,accordingly, that the Employer is en-gaged in commerce within the meaning ofthe Act,and that it will effectuate the policies of the Act toassert jurisdiction herein.'The name ofthe Respondent-Unionappears as amendedat the hear-ing2The partiesstipulated that the Boardtake officialnotice in consideringA.The Work in Dispute; Background FactsPrior to January 9, 1967, the Employer's printingoperationswere divided into three departments,known as the pressroom, composing room, andphotoengraving department. On January 9, 1967,the Employer began printing its newspaper on an"offset" printing press rather than on a "letter-press" printing press as it had done formerly. How-ever, it has continued its operation with the sameemployees working in the same departments, butafter the change, the photoengraving departmentbecame known as the graphic arts department.Before the change, the making of letterpressplates involved, in general, photographing copyprepared in the composing room, then developingthe film, and subjecting it and a photosensitive plateto light and chemicals, thereby bringing an imageonto the plate. This work was performed by em-ployeeswho are currently represented by theLithographers.Also before the change, the plateproduced was flat and rigid and the employeesrepresented by the Pressmen "bent" the plate intoa semicylindrical "stereotyped" plate for use on thepresses.Afterthechange,theemployeesrepresented by the Lithographers continued to per-form platemaking work, which remained basicallythe same as before. The stereotyping (bending)process, however, was eliminated, as a thinner,more flexible plate, ready for insertion into thepress cylinder, was sent to the pressroom from thegraphic arts department.Both before and after the change to offset, thePressmen have represented' the pressroom em-ployees. On January 11, 1967, that Union filed anelection petition for a unit of pressroom and graphicartsdepartment employees, and on January 23,1967, the Lithographers filed an election petitionfor a unit limited to the graphic arts department em-ployees.Followingahearing,2theRegionalDirector for Region 12, on March 3, 1967, issuedhis Decision and Direction of Election, in which hefound "a unit limited to the graphic arts departmentemployees appropriate, whether considered on thebasis of a residual unit or a departmental unit." Asthe Pressmen had an insufficient showing of interestamong the employees of the graphic arts depart-ment, the Direction of Election did not provide forits appearing on the ballot in the election for suchthis case of the record at such hearing,including the transcript and alldocuments and exhibits.168 NLRB No. 17 DAYTONABEACH PRINTING PRESSMEN,LOCAL 444 _91employees. The Pressmen filed a request for reviewof the Regional Director's Decision. On March 27,1967, the Board denied the request.An election was held on March 29, 1967, and theLithographers received a majority of the votes cast.On April 6, 1967, it was certified as the exclusiverepresentative of the Employer's employees in thefollowing unit:All graphic arts department employees em-ployed at Employer's Daytona Beach, Florida,newspaper plant, butexcludingall other em-ployees, guards, and supervisors as defined inthe Act.Thereafter,onMay 4, 1967, the Pressmennotified the Employer that unless it assigned thework of making offset plates, which the employeesof the graphic arts department were performing, tothe pressroom employees,the pressmen would takestrike action against the Employer. The Employer,on May 15, 1967, filed a charge alleging that thisthreat violated Section 8(b)(4)(D) of the Act.B.The Contentions of the Parties(a)ThePressmen contends that the making ofoffset plates from camera work to completionshould be assigned to the pressroom employees onthe basis of the jurisdictional clause of the contractwith the Employer, the custom and practice in thearea, and the promotion of efficiency at the plant.The Pressmen further asserts that the graphic artsdepartment employees do not have effectiverepresentation.ThePressmenalternativelyrequests that the pressroom employees should beawarded the making of offset plates subsequent tocamera work.(b)The Lithographers contends, first, that itsrecent certification for the graphic arts departmentdisposes of the case.It further argues that thepresent assignment of the work to the graphic artsemployees is proper in view of the collective-bar-gaining background which establishes the graphicarts department as an appropriate unit and the as-serted fact that the pressroom employees could notbring skills comparable to those of the graphic artsemployees to the making of offset plates. Also, theLithographers contend that the awarding of worksubsequent to camera work to the pressroom em-ployees would represent an arbitrary partition of anintegrated operation.C. Applicability of theStatuteBefore the Board may proceed to a determinationof the dispute pursuant to Section10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated.As indicated above, the Pressmen on May 4,1967, threatened strike action against the Employerwith the object of forcing it to assign the disputedwork to employees represented by the Pressmenrather than to employees represented by the Lithog-raphers.Accordingly, we conclude that there isreasonable cause to believe that a violation of Sec-tion 8(b)(4)(D) has occurred, and that the dispute isproperly before the Board for determination underSection 10(k) of the Act.IV.MERITS OF THE DISPUTEAs indicated above, the Lithographers was cer-tified as the collective-bargainingrepresentative ofallgraphic arts department employees. As theseemployees performed the entire operation of mak-ing offset plates at the time of the certification, andas their duties were described in detail in therepresentation proceedings, we find that the certifi-cation clearly supports the Lithographers' claim tothe disputed work of making offset plates.In addition,the Employer has assigned all thedisputed platemaking work under both its previousletterpress and current offset operations to the em-ployees who are represented by the Lithographers.These employees possess skills with respect to theoperations here in dispute superior to those of theemployees represented by the Pressmen, who havenot performed the disputed work and would be in-capable of performing it without a lengthy trainingperiod. Furthermore, although an offset plate whichhas reached the pressroom must be returned to theadjacent graphic arts department if corrections areneeded, we find on the basis of the superior skillspossessed by employees represented by the Lithog-raphers and the location of all platemaking equip-ment in the graphic arts department, that, as theEmployer contends, the present assignmentpromotes efficiency of operations.We, furthermore, find the contract between thePressmen and the Employer at best inconclusivewith respect to coverage of the graphic arts depart-ment, as it expressly refers only to the pressroom,and pressroom employees have not performed thedisputed work during the term of the contract. Wealso find industry practice inconclusive, as therecord indicates that though the Pressmenrepresent employees who perform offset platemak-ing work in certain plants in the Southeast,in otherplants the Lithographers or other unions representemployees who make offset plates. Finally, on thebasis of the foregoing factors and the entire record,and particularly the integrated nature of theplatemakingoperation, we findno reasonfor divid-ing the operation into camera and subsequentplatemaking work, to be performed by differentgroups of employees.Accordingly, on the basis of the certification, theEmployer'sassignmentof all the disputed work tothe graphic arts department employees, the superiorskillsof those employees over employeesrepresented by the Pressmen with respect to the 92DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperations here in dispute,and the fact that thepresent assignment promotes efficiency,we shalldetermine the dispute before us by awarding thework of making offset plates,including theprocessing subsequent to camera work,to thoseemployees represented by the Lithographers, butnot to that Union or its members.3This determina-tion is limited to the particular controversy givingrise to this dispute.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the basis ofthe foregoing findings and the entire record in thisproceeding,theNationalLaborRelations Boardherebymakes the following determination ofdispute:1.Employees currently represented by theLithographers and Photoengravers InternationalUnion,AFL-CIO,and employedby the News-Journal Corporation in its graphic arts department,are entitled to perform the work of making offsetplates, including work subsequent to camera work,at the Employer's plant in Daytona Beach, Flordia.2.DaytonaBeachPrintingPressmen andAssistants' Union, Local 444, subordinate to Inter-national Printing Pressmen and Assistants' Unionof North America, AFL-CIO, is not entitled toforce or require the News-Journal Corporation toassign the aforementioned work of making offsetplates to employees represented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Daytona BeachPrinting Pressmen and Assistants' Union, Local444, subordinate to International Printing Press-men andAssistants'Union of North America,AFL-CIO, shall notify the Regional Director forRegion 12, in writing, whether or not it will refrainfrom forcing or requiring News-Journal Corpora-tion, by means proscribed by Section 8(b)(4)(D), toassign the work in disputein a mannerinconsistentwith the above determination.SUnited Association,Pipe Fitters Local 533 (J F Pritchard & Co.),153 NLRB 1180Member Fanning finds that the certification of the Lithographers to per-form the disputed work is controlling in this case and that no award con-trary to that certification can be made by the Board